DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/24/2022 has been entered.
Disposition of claims: 
Claims 1-15 have been canceled.
Claims 16-27 are pending.
Claims 16, 22-24 have been amended.
The amendments of claims 16 and 22-24 have overcome the objections of claims 16 and 22-24 set forth in the last Office Action. The objections have been withdrawn.
The amendments of claim 16 regarding the limitation of M have overcome the rejections of claims 16-21 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn. It is noted that claim 22 has not been amended such that the rejections of claims 22-27 are maintained.
The amendments of claims 16 and 22 regarding the limitation of ligand (X-Y) have overcome the rejections of claims 16-27 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 16 and 22 regarding the limitation of R’ have overcome the rejections of claims 16-27 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 23-24 regarding the claim term “the compound” have overcome the rejections of claims 23-24 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 16 and 21 have overcome the rejections of claims 16 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al. (“Pyridinium-Derived N-Heterocyclic Carbene Complexes of Platinum: Synthesis, Structure and Ligand Substitution Kinetics”, J. Am. Chem. Soc. 2004, vol. 126, page 8247-8255, hereafter Owen) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the paragraph under the section “Priority” on page 8 of the reply filed 02/24/2022 regarding the statements under “Priority” on pages 2-3 of the Office Action of 11/24/2021 have been considered. 
Applicant argues that the effective filing date of the instant application is June 1, 2004, because the pending claims, particularly the second and fourth formulas, are fully supported by application 10/880,384 (later patented US 7,393,599). Applicant further argues that the second and fourth formulas of the pending claims find support in columns 19-20 of the issued patent. 
Respectfully, the Examiner does not agree.
The columns 17 and 20 of the US patent 7,393,599 disclose the following compounds (corresponding to [093] and [108] of application 10/880,384).

    PNG
    media_image1.png
    220
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    482
    media_image2.png
    Greyscale

Although the 1st and 2nd compounds disclosed in the column 20 of the US 7,393,599 B2  (corresponding to paragraph [108] of 10/880,384) may encompass the 2nd and 4th compounds of the instant claims, the scope of the 1st and 2nd compounds of 10/880,384 is too broad such that an ordinary skill in the art would not recognize that the 1st and 2nd compounds of the application 10/880,384 could be directed to the 2nd and 4th compounds of the instant claims. The disclosure of the application 10/880,384 as a whole is rather directed to imidazole and triazole compounds (see the compounds in [118]-[121] of application 10/880,384). Application 10/880,384 does not provide the identical formula structure as the 2nd and 4th compounds of the instant claims 16 and 22. Nothing in application 10/880,384 describes that the rings of the ligands of the general formulas in application 10/880,384 can be the specific structures of the 2nd and 4th compounds of claims 16 and 22. Thus, they are each a sub-genus not described by application 10/880,384. Therefore, the 2nd and 4th compounds of the instant claims 16 and 22 are not supported by the application 10/880,384, and the effective filing date for the instant claims 16-27 is 1/10/2005 by application 11/032,887, as outlined in the previous Office Action (see paragraphs 4-5 for details of Office Action of 11/24/2021).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph from the bottom of page 8 of the reply filed 02/24/2022 regarding the rejections of claims 21-27 under 35 U.S.C. 112(b) set forth in the Office Action of 11/24/2021 have been considered. 
Applicant argues that the issues associated with the lack of antecedent basis for the term “the metal M” has been corrected in the amendments. 
Respectfully, the Examiner does not agree.
While the claim term “M is a metal” has been added to claim 16, such a term has not been added to claim 22. Accordingly, the rejections of claims 22-27 under 35 U.S.C. 112(b) are maintained.
Applicant’s arguments see the paragraph under the section “Obviousness-type Double Patenting” on page 9 of the reply filed 02/24/2022 regarding the provisional rejections of claims 16 and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 30 of US Patent 8,426,041 B2 (hereafter Patent ‘041) and the provisional rejections of claims 16, 20-22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of US Patent 8,426,041 B2 set forth in the Office Action of 11/24/2021 have been considered.
Applicant argues that a terminal disclaimer is submitted herewith. 
Respectfully, the Examiner does not agree.
It appears that any terminal disclaimer has not been filed yet.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the paragraphs under the section “Rejections under 35 U.S.C. §102” on pages 9-10 of the reply filed 02/24/2022 regarding the rejections of claims 16 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Owen set forth in the Office Action of 11/24/2021 have been considered.
The rejections have been withdrawn, rendering this argument moot.
Applicant’s arguments see the first paragraph on page 10 of the reply filed 02/24/2022 regarding the rejections of claims 16 and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Piro set forth in the Office Action of 11/24/2021 have been considered.
Applicant argues that the earliest publication of this reference was on line in September of 2004, well after the effective filing date of June 1, 2004 such that Piro et al. is not prior art. 
Respectfully, the Examiner does not agree.
As outlined above, the effective filing date of the instant application is 1/10/2005 by Application 11/032,887, which is later than the publication date of Piro (09/03/2004). Thus, Piro is a prior art and the rejections are maintained.
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant’s election without traverse of Species (A), the first formula in claim 16 wherein the metal is iridium, in the reply filed on 10/18/2021 is acknowledged. 
After conducting search, the Examiner has determined to withdraw the species election requirement applied on 8/10/2021. Accordingly, the prosecution has been conducted for all four species exhibited in claims 16 and 22 (i.e. Species A, B, C, and D in the Restriction/Election Requirement Office Action of 8/10/2021).

Priority
The present application claims priority to multiple applications. 
The first and the third compounds of claims 16 and 22 are supported by Application 10/880,384 filed on 6/28/2004 which discloses compounds A18B1 ([0207]) and A20B1 ([0237]). However, it appears the second and the fourth compounds of the instant claims 16 and 22 are not supported by Application 10/880,384. The compound A33B1 ([0252]) of Application 10/880,384 is similar to the fourth compound of the instant claims 16 and 22, but they are not identical. The second and fourth compounds of claims 16 and 22 are supported by Application 11/032,887 filed on 1/10/2005, wherein the second and the fourth compounds of paragraph [0014] have same structures as the second and the fourth compounds of the instant claims 16 and 22, respectively. Thus, the effective filing date for the instant claims 16-27 is 1/10/2005.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22 and 26, Applicant recites “m is a value from 1 to a maximum number of ligands that can be attached to the metal M; … the metal M” in claim 22. Applicant recites “The OLED of claim 22, wherein the metal is …” in claim 26. It appears that the claim term “the metal” cited above refers to the variable M of the compound structures of claim 22.
In claim 22, the variable M is not defined as a metal atom. Even though the compound structures include a variable M, the chemical structures do not limit the variable M to be a metal atom. It can be a non-metal atom such as a carbon atom. Thus, there is insufficient antecedent basis for the limitation of “the metal M” or “the metal”.
For the purpose of prosecution, the Examiner interprets the limitation “the metal M” to mean “M”.
Regarding claims 23-27, claims 23-27 are rejected due to the dependency from claim 22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of US Patent 8,426,041 B2 (hereafter Patent ‘041). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 16 and 20, the claim 30 of Patent ‘041 claims a compound as shown below.

    PNG
    media_image3.png
    187
    467
    media_image3.png
    Greyscale
 
, wherein R1 is H or an alkyl having 1-15 carbons; each of R2 is H or an alkyl having 1-15 carbons; 
additionally or alternatively, two R1-2 groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3; M is the metal center; (X-Y) is a photoactive ligand or an ancillary ligand; m is a value from 1 to the maximum number of ligands that may be attached to metal M; m+n is the maximum number of ligands that may be attached to metal M.
The compound of claim 30 of Patent ‘041 has similar structure as the second compound claimed in the instant claim 1. The only difference is that the Markush substituents at J of the compound of claim 30 of Patent ‘041 include CO2R', C(O)R', C(O)NR'2, SO2, SOR', and SO3R'.
The second compound of the instant claim 16 does not allow those substituents; however, the other Markush substituents disclosed in claim 30 of Patent ‘041 at J including R', CN, CF3, NR'2, NO2, OR', and SR' read on the limitations of the J of the instant claim 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound disclosed in claim 30 of Patent ‘041 by selecting the substituent at J from unsubstituted or any one of R', CN, CF3, NR'2, NO2, OR', and SR'.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
The resultant compound read on all the limitations of claims 16 and 20.

Claims 16, 20-22, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of US Patent 8,426,041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 16 and 21, the claim 8 of Patent ‘041 claims three compounds, as shown below. It is noted that claim 8 of Patent ‘041 specifies M being Ir.

    PNG
    media_image4.png
    280
    781
    media_image4.png
    Greyscale
 
wherein R1 and R2 are independently selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', SO3R', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
R3 is selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
additionally or alternatively, two R groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J; 
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3; M is the metal center; (X-Y) is a photoactive ligand or an ancillary ligand; m is a value from 1 to the maximum number of ligands that may be attached to metal M; m+n is the maximum number of ligands that may be attached to metal M.
The three compounds of Patent ‘041 have similar structure as the first, third, and fourth compounds claimed in the instant claim 1. The only difference is that the Markush substituents at R1, R2, and J of Patent ‘041 include CO2R', C(O)R', C(O)NR'2, SO2, SOR', and SO3R'. 
The compounds claimed in the instant claim 16 do not allow those substituents; however, the other Markush substituents disclosed in Patent ‘041 at R1 and R2 including hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, NR'2, NO2, OR', SR', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group and the substituents at J including R', CN, CF3, NR'2, NO2, OR', and SR' read on the limitations of R1, R2, and J of the instant claim 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds disclosed in claim 8 of Patent ‘041 by selecting each of the substituents at R1 and R2 from any one of hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, NR'2, NO2, OR', SR', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, and a heterocyclic group; and selecting the substituent group at J from unsubstituted or any one of R', CN, CF3, NR'2, NO2, OR', and SR'.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
The resultant compounds read on all the limitations of claims 16 and 21.
Regarding claim 20, the 1st, 2nd, and 3rd compound claimed in the claim 8 of Patent ‘041 reads on all the features of claims 16 and 21 as outlined above.
The three compounds of the claim 8 of Patent ‘041 have similar structure the claimed compound of the instant claim 20. The only difference is that the Markush substituents at R1 and R2 of Patent ‘041 include alkenyl, alkynyl, CN, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', and SO3R', which do not read on the limitation of the instant claim 20.
However, the claim 8 of Patent ‘041 teaches that R1 and R2 can be selected from hydrogen, alkyl, aralkyl, halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the 1st, 2nd, and 3rd compounds claimed in the claim 8 of Patent ‘041 by selecting each of the substituents at R1 and R2 from any one of hydrogen, alkyl, aralkyl, halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of a substituent from the finite number of alternative substituents would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
The resultant compounds read on all the limitations of claim 20.
Regarding claims 22 and 26, the 1st, 2nd, and 3rd compound claimed in the claim 8 of Patent ‘041 reads on all the features of claims 16 and 21 as outlined above.
Patent ‘041 does not disclose a specific organic light emitting device comprising one of the 1st, 2nd, or 3rd compounds of the claim 8 of Patent ‘041
However, the claim 11 of Patent ‘041 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode, the organic layer comprising a compound comprising a metal center and a ligand coordinated to the metal center wherein the ligand is selected from:

    PNG
    media_image5.png
    204
    683
    media_image5.png
    Greyscale

wherein R1 and R2 are independently selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, CN, CF3, CO2R', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', SO3R', halo, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
R3 is selected from hydrogen, alkyl, alkenyl, alkynyl, aralkyl, aryl, heteroaryl, substituted aryl, substituted heteroaryl, or a heterocyclic group; 
additionally or alternatively, two R groups on the same or adjacent ring, together form a 5 or 6-member cyclic group, wherein said cyclic group is cycloalkyl, cycloheteroalkyl, aryl, or heteroaryl; and wherein said cyclic group is optionally substituted by one or more substituents J; 
each substituent J is independently selected from the group consisting of R', CN, CF3, C(O)OR', C(O)R', C(O)NR'2, NR'2, NO2, OR', SR', SO2, SOR', or SO3R', and additionally, or alternatively, two J groups on adjacent ring atoms form a fused 5- or 6-membered aromatic group; 
each R' is independently selected from H, halo, alkyl, alkenyl, alkynyl, heteroalkyl, aralkyl, aryl, and heteroaryl; 
a is 0, 1, 2, 3, or 4; and bis 0, 1, 2, or 3
The 1st, 2nd, and 3rd compounds of Patent ‘041 are within the limitation of the compound in the organic layer of the organic light emitting device disclosed in claim 11 of Patent ‘041.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the 1st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 by incorporating the compound into the organic layer of the organic light emitting device disclosed in claim 11 of Patent ‘041, as taught by the claim 11 of Patent ‘041.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, any of the1st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 are encompassed by the compound disclosed in claim 11 of Patent ‘041. The substitution of compounds encompassed by the same general formula would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the1st, 2nd, or 3rd compound disclosed in claim 8 of Patent ‘041 would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device that includes an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer comprises one of the 1st, 2nd, or 3rd compound of the claim 8 of Patent ‘041.
The device reads on all the limitations of claims 22 and 26.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piro et al. (“Pyridinium-derived N-heterocyclic carbene ligands: syntheses, structures and reactivity of N-(20-pyridyl)pyridin-2-ylidene complexes of nickel(II), palladium(II) and platinum(II)”, Polyhedron 2004, vol. 23, page 2797-2804, hereafter Piro).
Regarding claims 16 and 20-21, Piro discloses Compound 3a (Scheme 1 on page 2802; the left structure in the figure below).

    PNG
    media_image6.png
    405
    764
    media_image6.png
    Greyscale

Piro discloses the Compound 3a as shown above left, but the double bond within the top pyridine ring and the single bond between the top pyridine ring and the metal center Pd can be rearranged similarly as in Compound 3a’ due to the π electron resonance. Compound 3 and Compound 3a’ are an identical compound but they are just different exhibitions of a single compound.
The Compound 3a’ has identical structure as the second compound of the instant claim 16, wherein R1 is alkyl (tert-butyl); R2 is hydrogen; a is 0; b is 1; the right-hand side ligand including X and Y is an acetylacetone ligand; n is 1; and m is 1.

Claim Objections/Allowable subject matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As outlined above, Piro is a representation of the closest prior art. As described in more detail above, the compound of Piro read on the structural limitations of the second compound of the instant claim 16.
However, claims 17-19 additionally requires two adjacent R1 groups of the second compound of the instant claim 16, together form the cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group.
Piro does not teach a compound, wherein two adjacent R1 groups together form a cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group. The prior art does not teach or motivate modifying the compound of Piro such that the compound wherein two adjacent R1 groups together form a cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group, as required in claims 17-19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786